








SECURITIES PURCHASE




AGREEMENT










October 28, 2006










among
















BROADCAST INTERNATIONAL, INC.










and










Leon Frenkel

























SECURITIES PURCHASE AGREEMENT







      This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of October
28, 2006, by and among Broadcast International, Inc., a Utah corporation (the
"Company”), and Leon Frenkel (“Purchaser”), for the purchase by the Purchaser of
the Company’s 5% Convertible Note Due 2009 (the “Note”), and warrants to
purchase shares of the Company’s Common Stock, par value $0.05 per share (the
“Common Stock”).




    The parties hereto agree as follows:




ARTICLE I




Purchase and Sale of Notes and Warrants  




      Section 1.1   Purchase and Sale of Note and Warrants. Upon the following
terms and conditions, the Company shall issue and sell to the Purchaser, and
 Purchaser shall, purchase from the Company (i) a Note in substantially the form
attached hereto as Exhibit A, and (ii) warrants to purchase shares of Common
Stock, in substantially the form attached hereto as Exhibits B-1, B-2, B-3 and
B-4 (the "Warrants"), for an aggregate purchase price to the Company from
Purchaser of $1,000,000 (the "Purchase Price"). The Company and the Purchaser
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
U.S. Securities Act of 1933, as amended, and the rules and regulations
promulgated there under (the "Securities Act"), including Regulation D
("Regulation D"), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.




      Section 1.2   Purchase  Price and Closing. The Company agrees to issue and
sell to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase the Note and Warrants. The closing of the
purchase and sale of the Notes and Warrants to be acquired by the Purchaser from
the Company under this Agreement shall take place at the offices of Purchaser
(the "Closing") at 3:00 p.m., Eastern Time (i) on or before October 31, 2006,
provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchaser
and the Company may agree upon (the  "Closing Date"). The entire Purchase Price
shall be paid by the Purchaser by satisfaction and cancellation of the Agreement
to Invest attached hereto as Exhibit C.




      Section 1.3   Warrants.  At the Closing, the Company shall issue to
Purchaser the Series A Warrants, Series B Warrants, Series C Warrants and Series
D Warrants to purchase shares of Common Stock. The Series A Warrants, the Series
B Warrants the Series C Warrants and the Series D Warrants are collectively
referred to herein as the "Warrants". The Series A Warrants shall be exercisable
for five (5) years from the date of issuance or one year following the date of
an effective Registration Statement, whichever sooner occurs, have an initial
exercise price equal to $1.60. The Series B Warrants shall be exercisable for
five (5) years from the date of issuance or one year following the date of an
effective Registration Statement, whichever sooner occurs, and shall have an
initial exercise price equal to $1.75.  The Series C Warrants shall be
exercisable for five (5) years from the date of issuance or eighteen months
following the date of an effective Registration Statement.  The Series D
Warrants shall be exercisable for five (5) years from the date of issuance or 2
years following the date of an effective Registration statement, whichever
sooner occurs, and shall have an exercise price of $3.00.




      Section 1.4   Conversion Shares and Warrant Shares.  The Company has
authorized and has reserved and covenants to continue to reserve, free of
preemptive rights and other similar contractual rights of stockholders, a number
of its authorized but unissued shares of Common Stock equal to the aggregate
number of shares of Common Stock necessary to effect the conversion of the Note
and the exercise of the Warrants. Any shares of Common Stock issuable upon
conversion of the Note (and such shares when issued) are herein referred to as
the "Conversion Shares".   Any shares of Common Stock issuable upon exercise of
the Warrants (and such shares when issued) are herein referred to as the
"Warrant Shares”. The Notes, the Warrants, the Conversion Shares, the Warrant
Shares and the PIK Interest Shares (as defined in the Notes) are sometimes
collectively referred to herein as the "Securities".




ARTICLE II




Representations and Warranties  




      Section 2.1   Representations and Warranties of the Company. In order to
induce the Purchaser to enter into this Agreement and to purchase the Note and
the Warrants the Company hereby makes the following representations and
warranties to the Purchaser:




      (a) Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Utah and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any Subsidiaries (as defined in Section
2.1(g)) or own securities of any kind in any other entity, except as disclosed
in the Commission Documents (as defined in Section 2.1(f)) or as set forth on
Schedule 2.1(g) hereto. The Company and each such Subsidiary is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect.  For the purposes of this Agreement, "Material Adverse Effect"
means any adverse effect on the business, operations, properties, prospects or
financial condition of the Company or its Subsidiaries and which is material to
such entity or other entities controlling or controlled by such entity or which
is likely to materially hinder the performance by the Company of its material
obligations hereunder and under the other Transaction Documents (as defined in
Section 2.1(b) hereof).




      b)  Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Registration
Rights Agreement, the Notes, the Warrants, and the other agreements and
documents contemplated hereby and thereby and executed by the Company or to
which the Company is party (collectively, the "Transaction Documents"), and to
issue and sell the Note and the Warrants in accordance with the terms hereof.
 The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated thereby have
been duly and validly authorized by all necessary corporate action, and, except
as set forth in Schedule 2.1(b), no further consent or authorization of the
Company, its Board of Directors or its stockholders is required. This Agreement
has been duly executed and delivered by the Company. The other Transaction
Documents will have been duly executed and delivered by the Company at the
Closing.  Each of the Transaction Documents constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservator ship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor's rights and remedies or
by other equitable principles of general application.




      (c) Capitalization. The authorized capital stock of the Company and the
shares thereof currently issued and outstanding as of October 28, 2006 are set
forth on Schedule 2.1(c) hereto. All of the outstanding shares of the Company's
Common Stock and any other security of the Company have been duly and validly
authorized. Except as disclosed in the Commission Documents or as set forth on
Schedule 2.1(c) hereto, no shares of Common Stock or any other security of the
Company are entitled to preemptive rights or registration rights and there are
no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except as disclosed in the Commission Documents or as set forth on Schedule
2.1(c) hereto, there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company. Except for customary
transfer restrictions contained in agreements entered into by the Company in
order to sell restricted securities, disclosed in Commission Documents, or as
provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or political subdivision thereof) or other entity of
any kind (a "Person") with respect to any of its equity or debt securities.
Except as set forth on Schedule 2.1(c), the Company is not a party to, and it
has no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of the Company. Except as set forth
on Schedule 2.1(c) hereto, the offer and sale of all capital stock, convertible
securities, rights, warrants, or options of the Company issued prior to the
Closing complied with all applicable federal and state securities laws, and no
holder of such securities has a right of rescission or claim for damages with
respect thereto which could have a Material Adverse Effect. The Company has
furnished or made available to the Purchasers true and correct copies of the
Company's Articles of Incorporation as in effect on the date hereof (the
"Articles"), and the Company's Bylaws as in effect on the date hereof (the
"Bylaws").




      (d) Issuance of Securities. The Note and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Note shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind. When the
Conversion Shares are issued and paid for in accordance with the terms of this
Agreement and as set forth in the Note, such shares will be duly authorized by
all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind and the holder shall be entitled to all rights accorded to a
holder of Common Stock. When the Warrant Shares are issued and paid for in
accordance with the terms of this Agreement and as set forth in the Warrants,
such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind and the holders shall
be entitled to all rights accorded to a holder of Common Stock. When the PIK
Interest Shares are issued and paid for in accordance with the terms of the
Note, such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind and the holders shall
be entitled to all rights accorded to a holder of Common Stock.




      (e)   No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) violate any
provision of the Articles or Bylaws or any Subsidiary's comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries'
respective properties or assets are bound, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
or asset of the Company or any of its Subsidiaries under any agreement or any
commitment to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or by which any of their
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, except, in all
cases other than violations pursuant to clauses (ii), (iii) or (iv) (with
respect to federal and state securities laws) or clause (i) above, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations, which singularly or in the
aggregate do not and will not have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof or thereof (other than any filings which may be required to be made
by the Company with the Securities and Exchange Commission (the "Commission")
prior to or subsequent to the Closing, or state securities administrators prior
to or subsequent to the Closing, or any registration statement which may be
filed pursuant hereto or thereto).




      (f)  Commission Documents; Financial Statements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), and, except as disclosed on Schedule
2.1(f) hereto, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the "Commission Documents"). The Company has delivered or made
available (through the SEC EDGAR website) to the Purchaser true and complete
copies of the Commission Documents filed with the Commission since December 31,
2000.  The Company has not provided to the Purchaser any material non-public
information or other information which, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company but which has not
been so disclosed, other than with respect to the transactions contemplated by
this Agreement.  At the time of its filing, the Company's Quarterly Report on
Form 10-Q for the fiscal quarter ended June 30, 2006 (the "Form 10-Q") complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated there under and other federal,
state and local laws, rules and regulations applicable to such documents, and
the Form 10-Q did not contain any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. At the time of its filing, the Company's Annual Report on
Form 10-KSB for the fiscal year ended December 31, 2005 (the "Form 10-K")
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated there under and other
federal, state and local laws, rules and regulations applicable to such
documents, and, at the time of its filing, the Form 10-KSB did not contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with generally
accepted accounting principles ("GAAP") applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).




       (g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each Person's ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
"Subsidiary" shall mean any Person of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other Persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries. All of the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable. There are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(g) hereto. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.




      (h) No Material Adverse Change. Since December 31, 2005, the Company has
not experienced or suffered any Material Adverse Effect, except for operating
losses incurred in the ordinary course of business.




      (i)   No Undisclosed Liabilities.  Except as disclosed on Schedule 2.1(i)
hereto, neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those set
forth on the balance sheet included in the Form 10-KSB or incurred in the
ordinary course of the Company's or its Subsidiaries respective businesses since
December 31, 2005, and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect on the Company or its Subsidiaries.




      (j) No Undisclosed Events or Circumstances. Since December 31, 2005,
except as disclosed on Schedule 2.1(j) hereto or in the Commission Documents, no
event or circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.




      (k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For
purposes of this Agreement: (x) "Indebtedness" of any Person means, without
duplication (A) any indebtedness for borrowed money in excess of $100,000, (B)
any obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business) in excess of $100,000, (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) any obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) any indebtedness in
excess of $100,000 created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease with a present value in excess of $100,000, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (y) "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
Except as disclosed on Schedule 2.1(k), neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.




Title to Assets.  Each of the Company and the Subsidiaries has good and
marketable title to all of its real and personal property, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances of
any nature whatsoever, except as disclosed in the Commission Documents, for
those indicated on Schedule 2.1(l) hereto or such that, individually or in the
aggregate, do not have a Material Adverse Effect.  All leases to real and
personal property of the Company and each of its Subsidiaries are valid and
subsisting and in full force and effect.




      (m). Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or any Subsidiary in
their capacities as such, which individually, or in the aggregate, would have a
Material Adverse Effect.




      (n) Compliance with Law.  The business of the Company and the Subsidiaries
has been and is presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except as set forth in the Commission Documents or on Schedule 2.1(n) hereto or
such that, individually or in the aggregate, the noncompliance therewith would
not have a Material Adverse Effect. The Company and each of its Subsidiaries
have all franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.




      (o) Taxes.  Except as set forth on Schedule 2.1(o) hereto, the Company and
each of the Subsidiaries has accurately prepared and filed all federal, state
and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the Subsidiaries for all current taxes
and other charges to which the Company or any Subsidiary is subject and which
are not currently due and payable.  Except as disclosed on Schedule 2.1(o)
hereto, none of the federal income tax returns of the Company or any Subsidiary
have been audited by the Internal Revenue Service. The Company has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against the Company or any Subsidiary for any period, nor of any basis for any
such assessment, adjustment or contingency.




      (p) Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders' structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.




      (q) Disclosure. To the best of the Company's knowledge, neither this
Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchasers by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.




      (r) Intellectual Property.  Except as set forth on Schedule 2.1(r), the
Company and each of the Subsidiaries owns or possesses all the Proprietary
Rights owned by it and have no knowledge that such rights are in conflict with
the rights of others. As of the date of this Agreement, neither the Company nor
any of its Subsidiaries has received any written notice that any Proprietary
Rights have been declared unenforceable or otherwise invalid by any court or
governmental agency. As of the date of this Agreement, there is, to the
knowledge of the Company, no material existing infringement, misuse or
misappropriation of any Proprietary Rights by others.  From December 31, 2005 to
the date of this Agreement, neither the Company nor any of its Subsidiaries has
received any written notice alleging that the operation of the business of the
Company or any of its Subsidiaries infringes in any material respect upon the
intellectual property rights of others. "Proprietary Rights" shall mean patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing.




      (s) Environmental Compliance. Except as disclosed on Schedule 2.1(s)
hereto, the Company and each of its Subsidiaries have obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
Person, that are required under any Environmental Laws, the absence of which
would have a Material Adverse Effect.  "Environmental Laws" shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except as set forth on Schedule 2.1(s) hereto, the Company
has all necessary governmental approvals required under all Environmental Laws
and used in its business or in the business of any of its Subsidiaries, except
for such instances as would not individually or in the aggregate have a Material
Adverse Effect. The Company and each of its Subsidiaries are also in compliance
with all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws.
Except for such instances as would not individually or in the aggregate have a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing or that may give rise to any Environmental
Liabilities, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study or investigation (i) under any Environmental Law, or
(ii) based on or related to the manufacture, processing, distribution, use,
treatment, storage (including, without limitation, underground storage tanks),
disposal, transport or handling, or the emission, discharge, release or
threatened release of any hazardous substance.  "Environmental Liabilities"
means all liabilities of a Person (whether such liabilities are owed by such
Person to governmental authorities, third parties or otherwise) whether
currently in existence or arising hereafter which arise under or relate to any
Environmental Law.




      (t)   Books and Records; Internal Accounting Controls. The books, records
and documents of the Company and its Subsidiaries accurately reflect in all
material respects the information relating to the business of the Company and
the Subsidiaries, the location and collection of their assets, and the nature of
all transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company and each of its Subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company's board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.




      (u) Material Agreements. Except for the Transaction Documents or as set
forth on Schedule 2.1(u) hereto, or those that are included as exhibits to the
Commission Documents, neither the Company nor any Subsidiary is a party to any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
(collectively, "Material Agreements") if the Company or any Subsidiary were
registering securities under the Securities Act. The Company and each of its
Subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and, to the best of the Company's knowledge, are not in
default under any Material Agreement now in effect, the result of which could
cause a Material Adverse Effect. No written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement of the Company or of any
Subsidiary limits or shall limit the payment of dividends on its Common Stock,
except as set forth on Schedule 2.1(u) hereto.




      (v) Transactions with Affiliates. Except as disclosed in the Commission
Documents or as set forth on Schedule 2.1(v) hereto, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers, on the one hand, and (b) on the
other hand, any officer, employee, consultant or director of the Company, or any
of its Subsidiaries, or any Person owning 5% or more of the capital stock of the
Company or any Subsidiary or any member of the immediate family of such Person,
officer, employee, consultant, director or 5% or greater stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder.




      (w) Securities Act of 1933.  The Company has complied and will comply with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws. Neither the Company nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.




      (x) Governmental Approvals. Except as set forth on Schedule 2.1(x) hereto,
and except for the filing of any notice prior or subsequent to the Closing that
may be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Note and the Warrants, or for the performance by
the Company of its obligations under the Transaction Documents.




      (y)   Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees.  Except as
set forth in the Commission Documents or on Schedule 2.1(y) hereto, neither the
Company nor any Subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary, which contract or
agreement is required to be disclosed in the Commission Documents but which is
not so disclosed. Since December 31, 2005, no officer, consultant or key
employee of the Company or any Subsidiary whose termination, either individually
or in the aggregate, could have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.




      (z) Absence of Certain Developments.  Except as set forth in the
Commission Documents or on Schedule 2.1(z) hereto, since December 31, 2005,
neither the Company nor any Subsidiary has:




            (i) issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto other than under the Company's
stock option plans;




            (ii) borrowed any amount or incurred or become subject to any
liabilities (absolute or contingent) except current liabilities incurred in the
ordinary course of business which are comparable in nature and amount to the
current liabilities incurred in the ordinary course of business during the
comparable portion of its prior fiscal year, as adjusted to reflect the current
nature and volume of the Company's or such Subsidiary's business;




            (iii)   discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business;




            (iv)   declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock;




            (v)   sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, except in the ordinary course of business;




            (vi)   sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights, or disclosed any proprietary confidential
information to any Person except in the ordinary course of business or to the
Purchasers or their representatives;




            (vii) suffered any substantial losses or waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of prospective business;




            (viii) made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;




            (ix) made capital expenditures or commitments therefore that
aggregate in excess of $25,000;




            (x) entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business;




            (xi) made charitable contributions or pledges in excess of $25,000;

 

            (xii) suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;




            (xiii) experienced any material problems with labor or management in
connection with the terms and conditions of their employment;




            (xiv) effected any two or more events of the foregoing kind which in
the aggregate would cause a Material Adverse Effect; or




            (xv) entered into an agreement, written or otherwise, to take any of
the foregoing actions.




(aa)  Use of Proceeds. The proceeds from the sale of the Note and the Warrants
will be used by the Company solely for working capital purposes, and shall not
be used (i) to repay any outstanding Indebtedness or any loans to any officer,
director, affiliate or insider of the Company; provided, however, that the
Company may repay the Indebtedness listed on Schedule 2.1(k) attached hereto,
but only as and when such Indebtedness becomes due per the terms of such
Indebtedness as in effect on the date of this Agreement, or (ii) for dividends
or other distributions on any class of its capital stock or to repurchase any
capital stock (or any options, rights, warrants or securities exchangeable or
convertible into its capital stock).




 (bb)   Public Utility Holding Company Act and Investment Company Act Status.
 The Company is not a "holding company" or a "public utility company" as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended.
 The Company is not, and as a result of and immediately upon Closing will not
be, an "investment company" or a company "controlled" by an "investment
company", within the meaning of the Investment Company Act of 1940, as amended.




 (cc)   ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries,
which is or would cause a Material Adverse Effect. The execution and delivery of
this Agreement and the issue and sale of the Note and the Warrants will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended (the "Code"); provided
that, if any Purchaser, or any Person that owns a beneficial interest in any
Purchaser, is an "employee pension benefit plan" (within the meaning of Section
3(2) of ERISA) with respect to which the Company is a "party in interest"
(within the meaning of Section 3(14) of ERISA), the requirements of Sections
407(d)(5) and 408(e) of ERISA, if applicable, are met.  As used in this Section
2.1(cc), the term "Plan" shall mean an "employee pension benefit plan" (as
defined in Section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company or any
Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.




      (dd)   Delisting Notification. The Company has not received a delisting
notification from the OTC Bulletin Board that has not been rescinded, and, to
its knowledge, there are no existing facts or circumstances that could give rise
to the delisting of the Common Stock from the OTC Bulletin Board.




      (ee)   Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective for
the Company as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission there under that are effective for the
Company as of the date hereof, except where such noncompliance would not have,
individually or in the aggregate, a Material Adverse Effect.




      Section 2.2   Representations and Warranties of the Purchaser. The
Purchaser hereby makes the following representations and warranties to the
Company:




      (a) Organization and Standing of the Purchaser.  The Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.




      (b) Authorization and Power.   The Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Note and the Warrants being sold to it hereunder. The execution, delivery
and performance of the Transaction Documents by Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser. The other Transaction
Documents constitute, or shall constitute when executed and delivered, valid and
binding obligations of the Purchaser enforceable against the Purchaser in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservator ship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor's rights and remedies or by other
equitable principles of general application.




      (c) Acquisition for Investment. The Purchaser is purchasing the Note and
acquiring the Warrants solely for its own account and not with a view to or for
sale in connection with the distribution thereof. The Purchaser does not have a
present intention to sell any of the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any Person; provided, however, that by making
the representations herein and subject to Section 2.2(e) below, such Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to pledge any of the Securities for margin purposes
and/or to dispose of any of the Securities at any time in accordance with
federal and state securities laws applicable to such disposition. The Purchaser
acknowledges that it (i) has such knowledge and experience in financial and
business matters such that the Purchaser is capable of evaluating the merits and
risks of its investment in the Company, (ii) is able to bear the financial risks
associated with an investment in the Securities, and (iii) has been given full
access to such records of the Company and the Subsidiaries and to the officers
of the Company and the Subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation.




      (d) Rule 144. The Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. The Purchaser acknowledges that it
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act ("Rule 144"), and that the
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. The Purchaser understands that to the extent that Rule 144 is not
available, the Purchaser will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.




      (e) General. The Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. The Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.




      (f)   Opportunities for Additional Information. The Purchaser acknowledges
that the Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser's personal knowledge of
the Company's affairs, the Purchaser has asked such questions and received
answers to the full satisfaction of the Purchaser, and the Purchaser desires to
invest in the Company.




      (g) No General Solicitation. The Purchaser acknowledges that the
Securities were not offered to the Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.




      (h) Accredited Investor. The Purchaser is an accredited investor (as
defined in Rule 501 of Regulation D), and the Purchaser has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities.  The Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.

 

      

ARTICLE III




Covenants




      The Company covenants with the Purchaser as follows, which covenants are
for the benefit of the Purchaser and its respective permitted assignees.




      Section 3.1   Securities Compliance. The Company shall notify the
Commission, in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Purchaser, or its respective subsequent holders.




      Section 3.2   Registration and Listing. The Company will cause its Common
Stock to continue to be registered under Section 12(b) or 12(g) of the Exchange
Act, will comply in all respects with its reporting and filing obligations under
the Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to this Agreement, and will not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated there under) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will promptly file
the "Listing Application" for, or in connection with, the issuance and delivery
of the Securities.




      Section 3.3   Inspection Rights. In the event the Registration Statement
(as defined in the Registration Rights Agreement) is not effective or has been
suspended, and subject to the Purchaser signing a mutually agreeable
Non-Disclosure Agreement and agreeing not to sell (and not to permit any Person
over which it has direct control to sell) any of its securities if it obtains
material non-public information, the Company shall, subject to Section 3.9,
permit, during normal business hours and upon reasonable request and reasonable
notice, the  Purchaser or any employees, agents or representatives thereof, so
long as the Purchaser shall be obligated hereunder to purchase the Note or shall
beneficially own the Note, or shall own Securities which, in the aggregate,
represent (or would be convertible into or exchangeable for securities which
represent) more than two percent (2%) of the total combined voting power of all
voting securities then outstanding, to examine (but not to make copies of) the
records and books of account of, and visit and inspect, during the term of the
Warrants, the properties, assets, operations and business of the Company and any
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
any Subsidiary with any of its officers, consultants, directors, and key
employees.




      Section 3.4   Compliance with Laws. The Company shall comply, and cause
each Subsidiary to comply, with all applicable laws, rules, regulations and
orders, the noncompliance with which could have a Material Adverse Effect.




      Section 3.5   Keeping of Records and Books of Account. The Company shall
keep and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.




      Section 3.6   Reporting Requirements. The Company, only to the extent not
included in a Commission Document publicly filed and available for public
access, shall furnish two (2) copies of the following to the Purchaser in a
timely manner so long as the Purchaser shall be obligated hereunder to purchase
the Note or shall beneficially own the Note, or shall own Securities which, in
the aggregate, represent (or are convertible into or exchangeable for securities
which represent) more than one percent (1%) of the total combined voting power
of all voting securities then outstanding:




      (a) Whether or not then required to file the same with the Commission, all
of the information required for Quarterly Reports filed with the Commission on
Form 10-Q as soon as available, and in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Company, but
in no event prior to the time that such Reports are publicly filed with the
Commission or otherwise made publicly available;




      (b) Whether or not then required to file the same with the Commission, all
of the information required for Annual Reports filed with the Commission on Form
10-K as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Company, but in no event prior to the time that
such Reports are publicly filed with the Commission or otherwise made publicly
available; and




      (c) Copies of all notices and information, including without limitation
notices and proxy statements in connection with any meetings, that are provided
to holders of shares of Common Stock, contemporaneously with the delivery of
such notices or information to such holders of Common Stock.




      Section 3.7   Other Agreements. The Company shall not enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability of the Company or any Subsidiary to perform under any
Transaction Document.




      Section 3.8  Reservations of Shares. So long as the Note and Warrants
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, the maximum number of
shares of Common Stock to effect the conversion or exercise of the Note and the
Warrants.




      Section 3.9  Disclosures of Transactions and Other Material Information.
 On or before 8:30 a.m., New York City time, on the fifth Business Day
immediately following the Closing Date, the Company shall file a Current Report
on Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement, form of the Note and the Warrants,
the Registration Rights Agreement and the schedules hereto and thereto in the
form required by the Exchange Act and to which Current Report the Purchaser
shall reasonably approve (including all attachments, the "8-K Filing"). For
purposes of this Agreement, a "Business Day" means any day except Saturday,
Sunday and any day, which is a legal holiday, or a day on which banking
institutions in the State of Utah generally are authorized or required by law or
other government actions to close. As of the time of the filing of the 8-K
Filing with the Commission, the Purchaser shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide the Purchaser with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the Company without the express
written consent of the Purchaser. Subject to the foregoing, neither the Company
nor the Purchaser shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Purchaser, to
make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith, and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) above, the Purchaser shall
be notified by the Company (although the consent of the Purchaser shall not be
required) in connection with any such press release or other public disclosure
prior to its release).




      Section 3.10   Delivery of Securities. At Closing or as soon thereafter as
reasonably possible (but in any event no later than three Business Days
immediately following the Closing Date), the Company shall deliver to the
Purchaser the original Note and Warrants acquired by the Purchaser at the
Closing.




      Section 3.11   Subsequent Financings.




      (a)   Until the first anniversary of the Closing Date, the Company hereby
grants to the Purchaser, if the Purchaser (A) owns the Note, Conversion Shares
or Warrant Shares immediately prior to the issuance of the "New Securities" (as
defined in Section 3.12(b), and (B) was not an officer or director of the
Company as of the Closing Date (any such Purchaser, for such purpose, an
"Eligible Purchaser"), a right (the "Preemptive Right") to purchase all or any
part of such Eligible Purchaser's pro rata share of any New Securities that the
Company may, from time to time, propose to sell and issue. The pro rata share
for each Eligible Purchaser, for purposes of the Preemptive Right, is the ratio
of (x) the number of shares of Common Stock then held or deemed to be held by
such Eligible Purchaser immediately prior to the issuance of the New Securities
(assuming the full conversion of the Note and the full exercise of the Warrants,
to (y) the total number of shares of Common Stock of the Company outstanding
immediately prior to the issuance of the New Securities (after giving effect to
the full conversion of the Notes and the full exercise of the Warrants).




      (b)   For purposes of this Section 3.11, "New Securities" shall mean any
Common Stock, whether or not authorized on the date hereof, and rights, options
or warrants to purchase Common Stock and securities of any type whatsoever that
are, or may become, convertible into Common Stock; provided, however, that "New
Securities" does not include the following:




            (i) shares of capital stock of the Company issuable upon conversion
or exercise of any currently outstanding securities or the Note, Warrants or New
Securities issued in accordance with this Agreement (including the Conversion
Shares, the Warrant Shares and the PIK Interest Shares);




            (ii) shares or options or warrants for Common Stock granted to
officers, directors and employees of, and consultants to, the Company pursuant
to stock option or purchase plans or other compensatory agreements approved by
the Compensation Committee of the Board of Directors;




            (iii) shares of Common Stock issued in connection with any pro rata
stock split or stock dividend in respect of any series or class of capital stock
of the Company or recapitalization by the Company;




            (iv) shares of capital stock, or options or warrants to purchase
capital stock, issued to a strategic investor in connection with a strategic
commercial agreement or pursuant to joint ventures, partnerships, licensing
agreements or other similar arrangements, as approved by the Board of Directors;




            (v) shares of capital stock, or options or warrants to purchase
capital stock, issued pursuant to a commercial borrowing, secured lending or
lease financing transaction approved by the Board of Directors;




            (vi) shares of capital stock, or options or warrants to purchase
capital stock, issued pursuant to the acquisition of another corporation or
entity by the Company by consolidation, merger, purchase of all or substantially
all of the assets, or other reorganization in which the Company acquires, in a
single transaction or series of related transactions, all or substantially all
of the assets of such other corporation or entity or fifty percent (50%) or more
of the voting power of such other corporation or entity or fifty percent (50%)
or more of the equity ownership of such other corporation or entity;




            (vii) shares of capital stock issued in a public securities offering
pursuant to a registration statement filed under the Securities Act or in a
private offering pursuant to Rule 144A promulgated under the Securities Act;




            (viii) shares of capital stock, or options or warrants to purchase
capital stock, issued to current or prospective customers or suppliers of the
Company or to its employees, officers or directors, approved by the Board of
Directors as compensation or accommodation in lieu of other payment,
compensation or accommodation to such customer, supplier, employee, officer or
director;




            (ix) shares of capital stock, or warrants to purchase capital stock,
issued to any Person that provides services to the Company as compensation
therefore pursuant to an agreement approved by the Board of Directors;




            (x) shares of capital stock, or options or warrants to purchase
capital stock, offered in a transaction where purchase of such securities by any
Purchaser would cause such transaction to fail to comply with applicable federal
or state securities laws or would cause an applicable registration or
qualification exemption to fail to be available to the Company; provided,
however, that this clause (x) shall apply only to the Purchaser or Purchasers
who would cause any such failure, and not to any of the other Purchasers; and




            (xi) securities issuable upon conversion or exercise of the
securities set forth in paragraphs (i)(x) above.




In the event that the Company proposes to undertake an issuance of New
Securities, it shall give each Eligible Purchaser written notice (the "Notice")
of its intention, describing the type of New Securities, the price, and the
general terms upon which the Company proposes to issue the same.  Each Eligible
Purchaser shall have twenty (20) Business Days after receipt of such notice to
agree to purchase all or any portion of its pro rata share of such New
Securities at the price and upon the terms specified in the notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased. In the event that any New Securities subject to the Preemptive
Right are not purchased by the Eligible Purchaser within the twenty (20)
Business Day period specified above, the Company shall have ninety (90) days
thereafter to sell (or enter into an agreement pursuant to which the sale of New
Securities that had been subject to the Preemptive Right shall be closed, if at
all, within sixty (60) days from the date of said agreement) the New Securities
with respect to which the rights of the Purchaser were not exercised at a price
and upon terms, including manner of payment, no more favorable to the purchasers
thereof than specified in the Notice. In the event the Company has not sold all
offered New Securities within such ninety (90) day period (or sold and issued
New Securities in accordance with the foregoing within sixty (60) days from the
date of such agreement), the Company shall not thereafter issue or sell any New
Securities, without first complying again with the procedures set forth in this
Section 3.12.




      Section 3.12   Beneficial Ownership Restrictions.




      (a) Notwithstanding anything to the contrary set forth in this Agreement
or any other Transaction Document (including, without limitation, the Note and
the Warrants), at no time may the Purchaser convert or exercise a Security if
the number of shares of Common Stock to be issued pursuant to such conversion or
exercise, when aggregated with all other shares of Common Stock owned by the
Purchaser at such time, would result in the Purchaser beneficially owning (as
determined in accordance with Section 12(d) of the Exchange Act, and the rules
there under) in excess of 4.99% of the then issued and outstanding shares of
Common Stock outstanding at such time; provided, however, that upon a Purchaser
providing the Company with sixty-one (61) days notice (the "Waiver Notice") that
such Purchaser would like to waive this Section 3.12(a) with regard to any or
all shares of Common Stock issuable upon conversion or exercise of any Security,
this Section 3.12(a) shall be of no force or effect with regard to those
Securities referenced in the Waiver Notice; provided, further, that any
Purchaser may waive this Section 3.12(a) by so indicating on the signature page
to this Agreement, any such waiver to be effective on and as of the date of this
Agreement.




Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document (including, without limitation, the Note and the
Warrants), at no time may Purchaser convert or exercise a Security if the number
of shares of Common Stock to be issued pursuant to such conversion or exercise,
when aggregated with all other shares of Common Stock owned by Purchaser at such
time, would result in Purchaser beneficially owning (as determined in accordance
with Section 12(d) of the Exchange Act, and the rules there under) in excess of
9.99% of the then issued and outstanding shares of Common Stock outstanding at
such time; provided, however, that upon Purchaser providing the Company with a
Waiver Notice that Purchaser would like to waive this Section 3.12 (b) with
regard to any or all shares of Common Stock issuable upon conversion or exercise
of a Security, this Section 3.12. (b) Shall be no force or effect with regard to
those Securities referenced in the Waiver Notice.




Section 3.13  S-3 Eligibility.  The Company shall use its commercially
reasonable best efforts to become eligible (and then upon becoming eligible, to
remain eligible) to use a Form S-3 registration statement.




      




ARTICLE IV




Conditions




      Section 4.1   Conditions Precedent to the Obligation of the Company to
Close and to Sell the Note and Warrants.   The obligation hereunder of the
Company to close and issue and sell the Note and the Warrants to the Purchaser
on the Closing Date is subject to the satisfaction or waiver, at or before the
Closing, of the conditions set forth below. These conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion.




      (a) Accuracy of the Purchaser's Representations and Warranties. The
representations and warranties of Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.




      (b) Performance by Purchaser.   Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by Purchaser at or prior to the Closing Date.




      (c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.




      (d) Delivery of Purchase Price. The Purchase Price for the Note and the
Warrants shall have been delivered to the Company at the Closing.




      (e) Delivery of Transaction Documents. The Transaction Documents to which
the Purchaser is a party shall have been duly executed and delivered by the
Purchaser to the Company.




      Section 4.2   Conditions Precedent to the Obligation of the Purchaser to
Close and to Purchase the Note and the Warrants.  The obligation hereunder of
the Purchaser to purchase the Note and the Warrants and consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver, at or before the Closing, of each of the conditions set forth below.
These conditions are for Purchaser's sole benefit and may be waived by Purchaser
at any time in its sole discretion.




      (a) Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and in each of
the other Transaction Documents shall be true and correct in all material
respects as of the Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.




      (b) Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.




      (c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg Financial Markets ("Bloomberg") shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, nor shall a
banking moratorium have been declared by the United States nor shall there have
occurred any national or international calamity or crisis of such magnitude in
its effect on any financial market which, in each case, in the reasonable
judgment of the Purchaser, makes it impracticable or inadvisable to purchase the
Note and the Warrants.




      (d) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.




      (e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.




      (f) Note and Warrants.  The Company shall have delivered to the Purchaser
the originally executed Note and Warrants being acquired by the Purchaser in
accordance with Section 3.10.




      (g) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Note and the exercise of the Warrants, a
number of shares of Common Stock equal to (A) the number of Conversion Shares
issuable upon conversion of the Note, assuming the Note was issued on the
Closing Date (after giving effect to the Note to be issued on the Closing Date
and assuming the Note was fully convertible on such date regardless of any
limitation on the timing or amount of such conversion), plus (B) the number of
Warrant Shares issuable upon exercise of the Warrants, assuming the Warrants
were issued on the Closing Date (after giving effect to the Warrants to be
issued on the Closing Date and assuming the Warrants were fully exercisable on
such date regardless of any limitation on the timing or amount of such
exercises).

      

      (h)  Registration Rights Agreement. As of the Closing Date, the Company
shall have entered into the Registration Rights Agreement in the Form of Exhibit
D attached hereto.




Material Adverse Effect. No Material Adverse Effect shall have occurred.










ARTICLE V




Transfer Restrictions and Legends




      Section 5.1   (a) The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement, to the
Company, to an Affiliate of Purchaser or in connection with a pledge permitted
by Section 5.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor, to the effect that
such transfer does not require registration of such transferred Securities under
the Securities Act. As a condition of transfer, any transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
Purchaser under this Agreement and the Registration Rights Agreement.




      (b) The Purchaser agrees to the imprinting, so long as is required by this
Section 5.1(b), of a legend on any of the Securities in the following form:




      THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT.      







      (c) Certificates evidencing the Conversion Shares and Warrant Shares shall
not contain any legend (including the legend set forth in Section 5.1(b)), (i)
while a registration statement (including the Registration Statement) covering
the resale of such security is effective under the Securities Act, or (ii)
following any sale of such Conversion Shares or Warrant Shares pursuant to Rule
144, or (iii) if such Conversion Shares or Warrant Shares are eligible for sale
under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Company's transfer agent promptly
after the Effectiveness Date (as defined in the Registration Rights Agreement)
if required by the Company's transfer agent to effect the removal of the legend
hereunder. If all or any portion of a Note or Warrant is converted or exercised
at a time when there is an effective registration statement to cover the resale
of the Conversion Shares or Warrant Shares such Conversion Shares or Warrant
Shares shall be issued free of all legends. The Company agrees that following
the Effectiveness Date or at such time as such legend is no longer required
under this Section 5.1(c), it will, no later than three (3) Business Days
following the delivery by Purchaser to the Company or the Company's transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such date, the "Legend Removal
Date"), deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section 5.1.




      




      (d) Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 5.1 is
predicated upon the Company's reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
there from.




ARTICLE VI




Termination




      Section 6.1   Termination by Mutual Consent. This Agreement may be
terminated at any time prior to the Closing Date by the mutual written consent
of the Company and the Purchaser.




      Section 6.2   Effect of Termination.  In the event of termination by the
Company or the Purchaser, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by any party.  If this Agreement is terminated
as provided in Section 6.1 herein, this Agreement shall become void and of no
further force and effect, except for Sections 8.1 and 8.2, and Article VII
herein. Nothing in this Section 6.2 shall be deemed to release the Company or
Purchaser from any liability for any breach under this Agreement, or to impair
the rights of the Company or Purchaser to compel specific performance by the
other party of its obligations under this Agreement.




ARTICLE VII




Indemnification  




      Section 7.1   General Indemnity. The Company agrees to indemnify and hold
harmless Purchaser (and its respective directors, officers, employees,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys' fees, charges and disbursements) incurred by
Purchaser or any such Person as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein. Purchaser
agrees to indemnify and hold harmless the Company (and its directors, officers,
employees, affiliates, agents, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys' fees, charges and disbursements)
incurred by the Company or any such Person as result of any inaccuracy in or
breach of the representations or warranties made Purchaser in Section 2.2
hereof.




      Section 7.2   Indemnification Procedure. Any party entitled to
indemnification under this Article VII (an "indemnified party") will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VII except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect to such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party.  In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such Person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party's costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party, which relates to such action or claim.  The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding affected without
its prior written consent.  Notwithstanding anything in this Article VII to the
contrary, the indemnifying party shall not, without the indemnified party's
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
required by this Article VII shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.




ARTICLE VIII




Miscellaneous




      Section 8.1   Fees and Expenses. Each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.    




 Section 8.2   Specific Enforcement; Consent to Jurisdiction.  The Company and
the Purchaser acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement or the other Transaction
Documents were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement or the other Transaction Documents and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.




      Section 8.3   Entire Agreement; Amendment. This Agreement and the
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the other Transaction Documents, neither the Company nor
any Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and no provision hereof may be waived other
than by a written instrument signed by the party against whom enforcement of any
such amendment or waiver is sought.  




      Section 8.4   Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a Business Day during normal
business hours where such notice is to be received), or the first Business Day
following such delivery (if delivered other than on a Business Day during normal
business hours where such notice is to be received), or (b) on the second
Business Day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:




If to the Company: Broadcast International, Inc.




                               7050 Union Park Avenue, Suite 600

                               Salt Lake City, Utah  84047

                               Attention:  Rodney M. Tiede, President & CEO

                               Telecopier:  (801) 562-1773




with copies (which copies shall not constitute notice to the Company) to:




  

       Broadcast International, Inc.

                               7050 Union Park Avenue, Suite 600

                               Salt Lake City, Utah  84047

                               Attention: Reed Benson, Esq.

                               Telecopier: (801) 562-1773

            

If to any Purchaser:  Leon Frenkel,

          401 City Avenue, Suite 802

          Bala Cynwyd, PA  19004

          Telecopier:  (610) 668-1919

                                  







      Any party hereto may from time to time change its address for notices by
giving at least ten (10) days written notice of such changed address to the
other party hereto.




       Section 8.5   Waivers. No waiver by any party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.




       Section 8.6   Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.




       Section 8.7   Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
After the Closing, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
After the Closing, the Purchaser, in compliance with all applicable securities
laws, may assign the Note and the Warrants and their rights under this Agreement
and the other Transaction Documents and any other rights hereto and thereto
without the consent of the Company, and any such assignee shall be deemed to be
a "Purchaser" under this Agreement.




       Section 8.8   No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person (other than indemnified parties, as contemplated
by Article VII).




       Section 8.9   Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Utah, without
giving effect to the choice of law provisions. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.




       Section 8.10   Survival. The representations and warranties of the
Company and the Purchaser contained in Sections 2.1(o) and 2.1(s) shall survive
indefinitely and those contained in Article II, with the exception of Sections
2.1(o) and 2.1(s), shall survive the execution and delivery hereof and the
Closing until the date two (2) years from the Closing Date, and the agreements
and covenants set forth in Articles I, III, V, VII and VIII of this Agreement
shall survive the execution and delivery hereof and the Closing hereunder.




       Section 8.11   Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  




       Section 8.12   Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the names of the Purchaser
without the consent of the Purchaser in accordance with Section 8.3, which
consent shall not be unreasonably withheld or delayed, or unless and until such
disclosure is required by law, rule or applicable regulation, and then only to
the extent of such requirement.




       Section 8.13   Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.




      Section 8.14   Further Assurances. From and after the date of this
Agreement, upon the request of the Purchaser or the Company, the Company and
each Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.




      
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.




                                     

 BROADCAST INTERNATIONAL, INC.




By:        /s/ Rodney M. Tiede

Name:    Rodney M. Tiede

Title:      President & CEO













LEON FRENKEL




 /s/    Leon Frenkel




 Name: Leon Frenkel

 




 

                                 
























